Name: Council Regulation (EEC) No 1587/83 of 14 June 1983 revising the maximum amount for the production levy on B sugar and the minimum price for B beet for the 1983/84 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22 . 6 . 83 Official Journal of the European Communities No L 163/35 COUNCIL REGULATION (EEC) No 1587/83 of 14 June 1983 revising the maximum amount for the production levy on B sugar and the minimum price for B beet for the 1983/84 marketing year mum amounts of the B levy to 37,5 % of the inter ­ vention price for white sugar and also to adjust accordingly the minimum price for B beet fixed for that marketing year by Council Regulation (EEC) No 1586/83 (3), THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organ ­ ization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 606/82 (2), and in particular Articles 5 (5 ) and 28 (5) thereof, Having regard to the proposal from the Commis ­ sion, Whereas Article 28 (3) and (4) of Regulation (EEC) No 1785/81 provide that the losses resulting from the obligation to export surpluses of Community sugar are to be covered by production levies on the production of A and B sugar and of A and B isoglu ­ cose, within certain limits ; Whereas, when the total sum of the levies provided for does not fully cover the overall loss arising from these obligations , paragraph 5 of that Article requires that an adjustment be made in the maxi ­ mum amounts fixed for the B levy for the marketing year immediately following the marketing year in which the balance of uncovered losses was recorded ; Whereas the sum of the levies to be raised for the 1982/83 marketing year is less than the sum resulting from the multiplication of the exportable surplus by the average loss ; whereas it is therefore necessary, according to the information available, to increase , for the 1983 /84 marketing year, the maxi ­ HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1983/84 marketing year, the maximum amount referred to in the first indent of the second subparagraph of Article 28 (4) of Regulation (EEC) No 1785/81 shall be increased to 37,5 % of the inter ­ vention price for white sugar. 2 . For the 1983/84 marketing year, the minimum price for B beet referred to in the second subpara ­ graph of Article 5 (2) of Regulation (EEC) No 1785/81 shall be equal to 60,5% of the basic price for beet. Article 2 Article 3 (2) of Regulation (EEC) No 1586/83 is hereby replaced by the following : '2 . The minimum price for B beet shall be fixed at 24,74 ECU per tonne .' Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 14 June 1983 . For the Council The President I. KIECHLE (') OJ No L 177 , 1.7 . 1981 , p . 4 . (2) OJ No L 74, 18.3 . 1982, p . 1 . (3) See page 33 of this Official Journal .